Citation Nr: 0904144	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to November 1945.  He died in December 2001.  At the time of 
his death, service connection was in effect for residuals of 
a shrapnel wound injury to Muscle Group VIII, rated as 
20 percent disabling; and scarring of the abdomen, rated as 
noncompensable disabling.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In her substantive appeal dated in March 2007, the appellant 
stated that she wanted a Board hearing at a local VA office 
before a Member of the Board.  A review of the record reveals 
that a hearing has not been scheduled for her.  The Board 
notes that a November 2007 communication reflects that she 
provided a change of address in the Los Angeles, California, 
area.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a hearing by either a video conference or 
a travel Board with a Veterans Law Judge 
at the Los Angeles, California, Regional 
Office.  A copy of the notice of the 
scheduling of the hearing to her should 
be placed in the record, keeping in mind 
the 30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2008).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claim 
Assistance Act of 2000 (VCAA), with 
particular attention being given to the 
requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006) (adequate notice of 
the VCAA with respect to new and material 
evidence claims should describe what 
evidence is necessary to substantiate the 
elements required to establish service 
connection that were found insufficient 
in a previous denial action).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted to the appellant's satisfaction, 
she should be provided with a 
Supplemental Statement of the Case and be 
afforded an opportunity for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





